Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is responsive to the Responses filed on April 8, 2022. Claims 1-20 are now pending in the application.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed on 04/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/043,818, now U.S. Patent No. 10,798,754, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The instant application claims essentially same subject matters of parent application 16/043,818, previously prosecuted and issued into patent number 10,798,754. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,798,754. However, the terminal disclaimer in the outstanding Response filed on 04/08/2022 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 16/043,818 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed network node (claim 6) and method (claim 1) comprising, among other limitation, the novel and unobvious limitations as “ ... wherein the DRB configuration includes a QFI ‘QoS Flow Id’ configuration set to a value indicating that a QFI field is present in uplink for the default DRB ... ” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-5 and 7-10.
The prior art of record also fails to fairly show or suggest the claimed user equipment ‘UE’ (claim 16) and method (claim 11), comprising, among other limitations, the novel and unobvious limitations as “ ... wherein the DRB configuration includes a QFI ‘QoS Flow Id’ configuration set to a value indicating that a QFI field is present in uplink for the default DRB ... ” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 12-15 and 17-20.

5. 	References U.S. 10,834,626; U.S. 11,025,550; U.S. 11,096,082; U.S. 11,115,855; U.S. 11,140,572 and U.S. 11,316,644 are cited because they are put pertinent to improve the transmission of quality of services in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 20, 2022